MilijER, Judge,

dissenting;

¥n,liams, Judge,

concurring:

The foundation principle upon which the opinion of the court rests is that the statute, section 13, chapter 59, of the Code, does not create the office of county sealer of weights -and measures, but merely authorizes the county court to create the office, with implied authority to also abolish the office at will.
I cannot give my assent to either horn of this proposition. I do not deny that if the first branch of the proposition be correct, the second should also be conceded, for as a general rule the power to create an office necessarily implies the power to also abolish it. The statute itself certainly creates the office of state sealer of weights and measures, though devolving the duties of the office upon the state commissioner of labor, who is required by section 4, of the statute, to execute a bond, conditioned for the faithful execution of his office, not of state commissioner of labor, but of state commissioner of weights and measures. Other sections of the statute call him state commissioner of weights and measures, *170aud- give Mm authority to appoint deputies, fix their salaries, and take from them bonds. Does the Governor, given the power of appointment, have the power to abolish the office of state sealer of weights and measures? I think the statute could not be so construed.
And with respect to> county sealers of weights and measures, it is. true that section 13, of said chapter, devolves the duties of that office upon the sheriff, except in counties where the county commissioners shall appoint some one .else to the-office. The fact that in the absence of such appointment the duties of the office may be devolved upon the sheriff or upon some other officer for the time being, does not give power ex--pressly or impliedly to create or abolish the office. The legislature has created the office and prescribed the duties thereof, and the term thereof, whenever the county commissioners elect to appoint one to the office. Once they have exercised that power the statute gives them no power or authority to revoke it, or to abolish the office,- which the statute creates. It is conceded, upon authority, that if the legislature has created the office, the legislature alone can abolish, it, for this involves legislative, and not executive, authority.
In Colorado a statute authorized the county commissioners, to provide for additional justices of the peace in precincts, of more than 20,000 inhabitants, when in their opinion the needs of the precinct should require it. It was held, construing it, that the statute was not an attempt to create the office of justice of the peace, or provide for the creation of' such office, and. that after the number thereof had been so, increased it was not within the power of the county commissioners, under the act, to reduce the number, because there was nothing in the statute to authorize it. Pueblo County Commissioners v. Smith, (Colo.) 33 L. R. A. 465. And in Virginia it was decided that such power of appointment of additional justices when the public services required it was not an unwarranted delegation of legislative power. Ex Parte Bassitt, 90 Va. 679.
WMle the statute leaves it to the county commissioners to determine when to appoint another to the office of county sealer of weights and measures, the power of appointment. *171being exercised, the statute fixes the tenure or term of the office, and the county commissioners are given no power to revoke the appointment or remove the incumbent, either for political or other reasons, for that power is vested by law in the circuit court. Helmick v. County Court, 65 W. Va. 231, and cases cited.
To give the statute the construction given it by the majority would, it seems to me, render the act unconstitutional and void, as an unlawful delegation of legislative authority. State v. Butler, 105 Me. 91.
I am authorized to say that Judge Williams concurs with me in this dissent.